r-   Uase 3:19-cr-00036-GM G-RW T *                Document1 Filed 05/21/19 Pége 1 of2 PagelD
                                     --1     15     bl1

                                                                                       FiLED 15-
                                                                                               5a.
                                                                                                 $
                                                                                                 a
                                                                                                 1
                            UN ITED STATES DISTRICT COU RT FOR TH E
                             N OR TIIERN DISTRICT O F W EST W R GIN IA                MAY $ 12919
                                                                                 U.S.DISTRICTCOURT-W VND
          UNITED STATES O F AM ERICA ,                                            MARTINSBURG,W V 25401

          V.
                                                               Crim inalN o.        3:19-CR-3 $
          M QLLDUW JO N ATH AN TURN ER ,
                                                               Violations:          18U.S.C.1922(g)(3)
                            D efendant.                                             18U.S.C.1924(a)(2)



                                                                                         7/23/19
                                              IN DICTM EN T

               The Grand Juzy chargesthat:

                                               CO UN T ONE

                                     (UnlawfulPossessionofFirenrms)
               On or about M arch 30, 2018,in H ampsldre County, in the N orthern D istrict of W est

        Virgizliw defendantm tzLlAM JON ATH AN TUIG ER,who isantm law fuluserofmld addicted

        to a controlled substmw e,thatis,m etham phetam ine,possessed fireanns,thatis,a Stlrm Ruger

        sem i-autom atic pistol, m odel SR 1911, .45 A CP caliber,beazing serial num ber 672-95300.
                                                                                                  ,a

        H eclder& Koch sem i-autom aticpistol,m odelV P40Tactical,.40 Sm ith & W esson caliber,beadng

        sedalnm nber 222-02524,
                              *a Glock sem i-autom atic pistol,m odel 19,9m m luger caliber,bearing

        serialnum ber 17U S2171,
                               'and a DPM S sem i-autom atic rifle,m odelA -15,5.56 NATO caliber,

        bearing serialnum berFF1-
                                1157766;and did so know ingly,said fgenrm having been sllipped and

        transportedininterstatecommerce;inviolationofTitie18,UnitedStatesCode,Sections922(g)(3)
        and924(a)(2).




         Case 5:19-mj-00035-JCH Document 1 Filed 07/23/19 Page 1 of 3 Pageid#: 1
Case 3:19-cr-OOO36-G M G -RW T *SEALEDA Docum ent1 Filed 05/21/19 Page 2 of2 PagelD
                                         #:2



                                  FORFEITURE ALLEOATION

                                         Gun ControlAct

           PursuanttoTitle28.
                            ,UnitedStatesCode,Section2461(c),andTitle'l8,UrlitedStatesCode,
   Section 924(d)(1),the governmentwillseek theforfeituzeofany firearm and any anununition
   involvedinorusedinmlyltnowingviolationofTitle18,UnitedStatesCode,Sections922(g)and
   924(a)(2),including a Sttmn Ruger semi-automatic pistol,modelSR1911,.45 ACP caliber,
   beming serialnumber672-95300;aH eclder& K och serni-autom atic pistol,m odelV P40 Tactical,

   40 Sm ith & W esson caliber,bearing serialnum ber 222-02524,
   .                                                          'a Glock sem i-autom atic pistol,

   m odel19,9nnnnlugercaliber,bearing serialnllm ber17US2171;and aD PM S sem i-autom atict'
                                                                                          ifle,

   m odelA -15,5.56 NA TO caliber,benring serialnllm berF121-1157766 seized on M arch 30,2018.


                                                    A True Bill,

                                                    /s/
                                                    Grand Jm '
                                                             y Foreperson



   /s/
   W ILLIAM J.PO W ELL
   U nited StatesAttonley

   LaraK .Omps-Botteicher
   A ssistantUnited StatesA ttonAey




       Case 5:19-mj-00035-JCH Document 1 Filed 07/23/19 Page 2 of 3 Pageid#: 2
                                                                   mj $k&1
        Case 3:19-cr-O0036-G MG -RW T *                                Docum ent5 WSEALED* Filed 05/21/19 Page 1 of2
                                                            .
                                                                    P:gelD #:8
     AO 442 (Rev lI/II)Arrcslïvarran:

 ID                   uxlvso svAvrs D lsvRlcT couft's                  -
                                                                       ,

ld?s-'p o szl-y7qö- ï             .0,,l
                                      ,e
                                                          &orthcrnIjislrictofSveslVirginia'

                           UnitedStatesorzïnlerica
                              %#.
                    WILLIAMJONA THANTURNER                                             caseNo' Z '
                                                                                                 -'1
                                                                                                 . i6.cz .5'
                                                                                                           Z >
                                                                                                             =
                                                                                                             -<
                                                                                                                                                      M

                                                                                                                                                      =

                                                                                                                                                      ul l
                                                                                                                                                      = '
                                                           AIïREST NVARRANT
    To:       AilyauIhorizedlaw enlbrccmentof-
                                             t
                                             icèr

              YOU ARE COMNIANDED toarrestandbringbeforeaUnitedStatesmagistralejtldgewithourunnecessarydelay
    (han'etl/'
             /zc,
                /.
                 xtwlto& arrested; w MlLLIAM JONATHAN TURNER                          '          '                                                '                  ,
             .
    who isaccused ofan orfenscorviolation b'   ased on the fbllowing documentfiled with the court:
    t
    # Indictluent
    .
                           ,     (
                                 D StlperieciillgIndictnlen:    27 infonnation           I
                                                                                         D Stlperseding lhfbnnation 'ClConlplaint
    O Probation Violation Petition               O Supervised l
                                                              kelease Violatiol)Petition                 O ViolationNotice' O Ordarot-theCourt

    Thisoffensc isbriefly described as l
                                       blloïvs:

        Unlawfulpossession ofirearm bydrug user




                                                                                                                /

    Date:        ' 05/21/2019                                                                                            L                                   .
                                                                                                     '
                                                                                                              ntillg D-#-
                                                                                                             z-         lcer'
                                                                                                                            T'signlc/lfra
                                                                                                                            .
    Cily and
           'slate:             Martinsburg,W'V                                             RobertW.Trumble.United StatesJpdg:                 -
                                                                                                             lnriillz'd ?;f?l)Jer7z?:/litlz

                                                                       RettlrIt                                          .                                       .
             ''
              l-hisNvarrantSvaqreceived oI
                                         1ldt1t
                                              el                           .   ,   and tlleperson wasarrested onfk/rz/e)
    at(cibj't7,p(/slote)                              .            .                        '.


    Date:                                                                                                                                                            '
                                                                                                         1rrzv
                                                                                                         -   slilt
                                                                                                                 gta
                                                                                                                   p/e
                                                                                                                     scar%
                                                                                                                         sJr
                                                                                                                           l4l??()ll//'
                                                                                                                           R          c           .




             Case 5:19-mj-00035-JCH Document 1 Filed 07/23/19 Page 3 of 3 Pageid#: 3
